                 Case 1:19-cv-07256 Document 1 Filed 08/02/19 Page 1 of 17



GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York
By:     MÓNICA P. FOLCH
        SAMUEL DOLINGER
Assistant United States Attorneys
86 Chambers Street, 3rd Floor
New York, New York 10007
Tel.: (212) 637-6559/2677
E-mail: monica.folch@usdoj.gov
         samuel.dolinger@usdoj.gov

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  THE UNITED STATES OF AMERICA,
                                                          Case No. 19 Civ. 7256
                        Plaintiff,

            v.

  MICHAEL N. SCHWARTZ,

                        Defendant.


       Plaintiff the United States of America (the “United States”), by its attorney, Geoffrey S.

Berman, United States Attorney for the Southern District of New York, alleges upon

information and belief as follows:

                                         INTRODUCTION

       1.         The United States brings this civil action seeking to permanently enjoin

defendant Michael N. Schwartz from organizing, promoting, or selling tax shelters and

reportable transactions.

       2.         Schwartz, a sophisticated professional accountant who has served as partner-in-

charge of KPMG’s New York region international tax practice and tax partner with the Finance
             Case 1:19-cv-07256 Document 1 Filed 08/02/19 Page 2 of 17



and Treasury Group of PricewaterhouseCoopers, has organized, promoted, or sold tax shelters

designed to cheat the Government out of millions of dollars in taxes.

        3.       The United States brings this civil action pursuant to I.R.C. sections 7402 and

7408 to enjoin Schwartz, and all those in active concert or participation with him, from directly

or indirectly:

                         i.        Organizing, promoting or selling any plan or arrangement—

                 including but not limited to the foreign currency options tax schemes described in

                 this complaint or any similar plans or arrangements—that advises or assists

                 others in violating internal revenue laws or unlawfully evading the assessment or

                 collection of their federal tax liabilities;

                         ii.       Engaging in conduct subject to penalty under I.R.C. § 6700,

                 including, but not limited to, making, in connection with the organization or sale

                 of any plan or arrangement, any statement about the securing of any tax benefit

                 that Schwartz knows or has reason to know is false or fraudulent as to any

                 material matter;

                         iii.      Engaging in conduct subject to penalty under I.R.C. § 6707,

                 including, but not limited to, failing to file a return or statement with the IRS that

                 identifies and describes any reportable or listed transaction, any potential tax

                 benefits expected to result from that transaction, and other information required

                 by statute; and

                         iv.       Engaging in any conduct designed or intended to obstruct or delay

                 an IRS investigation or audit.




                                                     2
              Case 1:19-cv-07256 Document 1 Filed 08/02/19 Page 3 of 17



                                   JURISDICTION AND VENUE

        4.       The United States brings this suit pursuant to 26 U.S.C. §§ 7401, 7402 and 7408,

at the direction of the Attorney General of the United States and at the request of, and with the

authorization of, the Commissioner of the IRS, a delegate of the Secretary of the Treasury of the

United States.

        5.       This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C.

§§ 1331, 1340, and 1345, and 26 U.S.C. §§ 7402(a) and 7408(a).

        6.       Venue is proper in the Southern District of New York pursuant to 28 U.S.C.

§ 1391(b) because Defendant resides in this district and a substantial portion of the events giving

rise to this action took place in this judicial district.

                                                PARTIES

        8.       Plaintiff is the United States of America.

        9.       Defendant Michael N. Schwartz is an individual who resides at 425 East 78th

Street, Apartment 6C, New York, New York 10075. Schwartz is also the debtor in a related

Chapter 7 bankruptcy proceeding captioned In re Michael N. Schwartz, No. 15-12746 (MKV)

(Bankr. S.D.N.Y.), and the defendant in a bankruptcy adversary proceeding captioned United

States v. Schwartz, No. 16-1046 (MKV) (Bankr. S.D.N.Y.).

        10.      Schwartz is a certified public accountant licensed by the State of Pennsylvania.

He has a B.S. in Accounting from Pennsylvania State University and an M.S. in Taxation

from Drexel University.

        11.      Schwartz is currently self-employed as a certified public accountant. He was

previously a Senior Manager and Director at the accounting, tax, and financial advisory firm

WeiserMazars LLP. He also previously worked as a tax partner with the Finance and



                                                     3
             Case 1:19-cv-07256 Document 1 Filed 08/02/19 Page 4 of 17



Treasury Group of PricewaterhouseCoopers. Before that, Schwartz worked at KPMG for

more than 13 years.

                      SCHWARTZ’S TAX SHELTER TRANSACTIONS

       12.     From 2002 to 2004, Schwartz and two companies he owned, Multinational

Strategies, LLC and Coastal Trading, LLC, organized, promoted, and sold unregistered tax

shelters known as the Deerhurst Trading Strategies transaction, the Castle transaction, and the

MM-MNS transaction, described below.

              THE DEERHURST TRADING STRATEGIES TRANSACTION

       13.     In 2000, Schwartz developed the Deerhurst Trading Strategies transaction (the

“DTS Transaction”), which involved the use of foreign currency options contracts in an effort to

generate losses that taxpayers could claim on their tax returns through reliance on specific tax

rules. By the end of that same year, 29 people invested more than $34 million in the DTS

Transaction, purportedly generating more than $260 million in losses.

       14.     One of the investors in the DTS Transaction was Carlos Sala, who claimed a tax

loss deduction of more than $60 million in 2000, having paid only $728,000 out of pocket for the

options that generated the loss. That deduction was later denied by the United States Court of

Appeals for the Tenth Circuit, on the ground that the transaction lacked economic substance in

light of the fact that the loss generated “was designed to be entirely artificial.” Sala v. United

States, 613 F.3d 1249, 1253 (10th Cir. 2010).

       15.     In simplified terms, the DTS Transaction consisted of the following steps: A

taxpayer invested a sum of money to enter into a combination of long and short options in

foreign currency. Sala, 613 F.3d at 1250-51. The taxpayer received premium payments for his

sale of short options contracts (the short options), and the taxpayer made premium payments to

buy the options contracts (the long options). Id. at 1251. The long and short positions

                                                  4
             Case 1:19-cv-07256 Document 1 Filed 08/02/19 Page 5 of 17



essentially offset one another, so the taxpayer was largely able to use the premiums he received

from the sale of the short position to fund the bulk of his purchase of the long position. Id. The

taxpayer used his own money to pay for the rest of the long position. Id.

       16.     The taxpayer then transferred these option positions to a partnership in exchange

for an interest in the partnership. Sala, 613 F.3d at 1251. Relying on the rule from Helmer v.

Commissioner, 34 T.C.M. (CCH) 727 (1975), that a contingent liability (such as a short option)

does not qualify as a liability when calculating a partner’s basis in a partnership, the taxpayer

included the cost of the long options—but disregarded his obligations under the offsetting short

options—to calculate his basis in the partnership. Id. at 1250-51. Before the year-end, the

partnership closed out the offsetting options and liquidated. Id. Upon liquidation, the taxpayer’s

inflated basis in the partnership interest attached to the foreign currency options received in the

liquidating distribution, see 26 U.S.C. § 732(b). Id. at 1251-52. When the taxpayer closed out

the foreign currency options (for a net amount that reflected their largely offsetting value), the

taxpayer claimed a loss equal to the difference between the inflated basis that attached to the

options and the ultimate sale price. Id.

       17.     In this way, the DTS Transaction provided the taxpayer the ability to claim a large

tax loss without sustaining real economic loss. For the reasons set forth in the Sala decision, the

DTS Transaction lacked economic substance and the losses generated were designed to be

entirely artificial. Sala, 613 F.3d at 1253.

                           THE MAJOR-MINOR TRANSACTIONS

       18.     In 2002, Schwartz developed the Castle Transaction and the MM-MNS

Transaction (the “Major-Minor Transactions”), which involved the use of foreign currency

options contracts in an effort to generate losses that taxpayers could claim on their returns

through reliance on specific tax rules.

                                                  5
               Case 1:19-cv-07256 Document 1 Filed 08/02/19 Page 6 of 17



       19.      A total of 126 individuals participated in two groups of the Major-Minor

Transactions, the Castle Transaction and the MM-MNS Transaction. Thirty-eight individuals

invested an aggregate of approximately $10.5 million between September and December 2002 in

the Castle Transaction, for a total expected tax benefit of more than $61 million from the

transaction. And 88 individuals invested an aggregate of approximately $25.3 million between

September and December 2002 in the MM-MNS Transaction, for a total expected tax benefit of

about $169 million.

       20.      One of those investors was Terry Wright, who, along with his wife, Cheryl

Wright, claimed a tax loss of over $3 million in 2002, having only paid about $30,000 out of

pocket for the options that generated the purported loss. Wright v. Commissioner, 809 F.3d 877,

880 (6th Cir. 2016).

       21.      This transaction was examined by the Sixth Circuit Court of Appeals, which

found that “[a]lthough these transactions involve large sums of dollars, euros, and krones, [they]

appear to have subjected the Wrights to little actual economic risk because the four options in the

major-minor transactions offset each other,” and concluded that “the Wrights appear to have

engaged in the major-minor transactions primarily to generate the desired tax loss.”1 Wright, 809

F.3d at 884.

       22.      These transactions are called “major-minor” transactions because they involve

options on a “major” currency that are offset by options in a “minor” currency. Wright, 809 F.3d


1
   In Wright v. Commissioner, the only question before the court was whether the euro option
contracts at issue in the Major Minor transaction qualified as “foreign currency contracts under
26 U.S.C. § 1256.” 809 F.3d at 884-85. The court therefore did not decide whether the
transaction was a prohibited tax shelter lacking economic substance. However, the Wright court
noted that the IRS “is empowered to prevent taxpayers from claiming tax losses based upon
transactions involving offsetting foreign currency options by challenging specific transactions
under the economic substance doctrine, as lacking in economic substance.” Id. at 885.


                                                 6
             Case 1:19-cv-07256 Document 1 Filed 08/02/19 Page 7 of 17



at 879-80. Under 26 U.S.C. § 1256, a major currency is the subject of futures trading, while a

minor currency is not. Id.

       23.     Schwartz’s Major-Minor Transactions generally worked as follows: The taxpayer

arranged a series of foreign currency options with a counterparty. Wright, 809 F.3d at 880. The

taxpayer sold the counterparty a Danish krone put option and a krone call option with identical

terms (the short options). Id. The taxpayer also bought from the counterparty a euro call option

and a euro put option with identical terms (the long options). Id. Each put gave its owner the

right to sell the currency at a specific exchange rate against the US dollar; each call option gave

its owner the right to buy the currency at a specific exchange rate against the US dollar. Id. at

879-80. Because the krone was closely tied to the euro, the two calls and the two puts would

largely offset each other. Id. at 880. Thus, the premiums the taxpayer received from the

counterparty (for the short options) largely offset the premiums the taxpayer paid the

counterparty (for the long options).

       24.     Because the transaction aimed to create an artificial loss, the taxpayer then

assigned his rights under the depreciated long euro option (either the call or the put) to a charity,

as well as his obligations under the appreciated (and offsetting) short krone option. Wright, 809

F.3d at 880. The taxpayer took the position that the assignment of the losing euro option was a

recognition event under 26 U.S.C. § 1256(c) and claimed a loss, see Greene v. United States, 79

F.3d 1348, 1353-58 (2d Cir. 1996)) (donation of regulated futures contract to charity is a

recognition event). Wright, 809 F.3d at 880. However, the taxpayer did not recognize the

offsetting gain on the krone option, relying on the fact that the krone is a “minor currency” that is

not subject to section 1256(c). Id. On the same day as the assignment to the charity, the




                                                  7
              Case 1:19-cv-07256 Document 1 Filed 08/02/19 Page 8 of 17



taxpayer and the counterparty terminated the remaining options, triggering offsetting gains and

losses. Id.

        25.     Thus, the Major-Minor Transactions resulted in taxpayers claiming a large tax

loss with no real economic loss. Id.

           SCHWARTZ’S TAX SHELTER TRANSACTIONS ARE UNLAWFUL

        26.     The then-applicable version of 26 U.S.C. § 61112 required that “[a]ny tax shelter

organizer shall register the tax shelter with the Secretary (in such form and in such manner as the

Secretary may prescribe) not later than the day on which the first offering for sale of interests in

such tax shelter occurs.” 26 U.S.C. § 6111(a)(1) (2002), repealed Oct. 22, 2004.

        27.     I.R.C. section 6707 penalized any tax shelter organizer who failed to file with the

IRS a return or statement that identified and described any reportable or listed transaction.

        28.     Prior to the statute’s 2004 repeal, under I.R.C. section 6111(c)(1), a “tax shelter”

was defined as “any investment—(A) with respect to which any person could reasonably infer

from the representations made, or to be made, in connection with the offering for sale of interests

in the investment that the tax shelter ratio for any investor as of the close of any of the first 5

years ending after the date on which such investment is offered for sale may be greater than 2 to

1,” and (B) which is, “a substantial investment.”

        29.     Until its repeal, section 6111(c)(4) defined a “substantial investment” as an

investment where “(A) the aggregate amount which may be offered for sale exceeds $250,000,

and (B) there are expected to be 5 or more investors.”


2
  This version of 26 U.S.C. § 6111 and the corresponding version of 26 U.S.C. § 6707,
referenced below, were enacted on August 5, 1997 as part of the Taxpayer Relief Act of 1997,
Pub. L. 105–34. They were repealed on October 22, 2004, when they were replaced with the
American Jobs Creation Act of 2004, Pub. L. 108–357. Because the transactions in question
occurred before 2004, we refer to the pre-2004 versions of § 6111 and § 6707.


                                                   8
             Case 1:19-cv-07256 Document 1 Filed 08/02/19 Page 9 of 17



       30.     Schwartz was a “tax shelter organizer” required to register a shelter pursuant to

then-applicable I.R.C. section 6111(a) because he was a principal organizer of the DTS

Transaction and the Major-Minor Transactions. Specifically, Schwartz structured test account

programs for investors, prepared documentation for the transactions, and assisted with the

organization of various aspects of the transactions. Additionally, Schwartz organized investors’

S Corporations, and he prepared organizational documents and partnership agreements for

investors.

       31.     Schwartz also participated in the sale of interests in the transactions. Specifically,

Schwartz had direct contact with prospective investors, providing investors with various

documents, including offering memoranda and other documents, and he explained the

transactions’ risks and rewards.

       32.     The DTS Transaction tax shelter ratios for all investors far exceeded the 2 to 1

ratio specified in I.R.C. section 6111(c)(1). For instance, the tax shelter ratio for Carlos Sala’s

participation in the DTS Transaction, as described above, was a minimum of 6.71 to 1. In fact,

the lowest tax shelter ratio of any sold DTS Transaction equaled 4.83 to 1.

       33.     In addition, the DTS Transaction was a substantial investment. The DTS

Transaction’s total aggregate investment exceeded $200 million. Further, 29 individuals

invested in the Transaction in 2000.

       34.     With regard to Schwartz’s Major-Minor Transactions, the tax shelter ratios for all

investors were also significantly greater than the 2 to 1 ratio. Indeed, the lowest tax shelter ratio

for any investor in the Major-Minor Transactions was 2.15 to 1, and the highest ratio was 100 to

1.




                                                  9
              Case 1:19-cv-07256 Document 1 Filed 08/02/19 Page 10 of 17



        35.     In addition, each of the Major-Minor Transactions was a substantial investment.

The Major-Minor Transactions’ total aggregate investment exceeded $3 billion. Further, more

than 100 individuals invested in the Major-Minor Transactions in 2000.

        36.     Schwartz did not register the DTS Transaction or the Major-Minor Transactions.

        37.     In early 2004, the IRS commenced an investigation into transactions organized,

promoted, and sold by Schwartz’s companies, Multinational Strategies, LLC (“MNS”), and

Coastal Trading LLC (“Coastal”).

        38.     On April 21, 2004, the IRS sent letters to MNS and Coastal requesting

information about the transactions. Those letters noted that “any person who organizes a

potentially abusive tax shelter or sells an interest in such a tax shelter (including any material

advisor)” must maintain a list identifying each purchaser of an interest in the shelter, and made

requests for such lists.

        39.     The IRS subsequently determined that the DTS Transaction and the Major-Minor

Transactions were tax shelters required to be registered by their organizers under I.R.C. § 6111,

and that Schwartz was a tax shelter organizer who was required to register the transactions

pursuant to I.R.C. § 6111 and associated regulations.

        40.     In July and August 2015, the IRS assessed penalties against Schwartz pursuant to

I.R.C. section 6707.

        41.     The IRS determined that Schwartz’s failure to register the tax shelters resulted in

penalties under I.R.C. section 6707 in the amount of $35,490,134.

        42.     On or about September 17, 2015, the IRS issued notice and demand letters, for

each of the years 2000 and 2002, notifying Schwartz of the penalty assessments.




                                                  10
              Case 1:19-cv-07256 Document 1 Filed 08/02/19 Page 11 of 17



        43.      Approximately three weeks later, on October 8, 2015, Schwartz filed for

bankruptcy. He listed the $35,490,134 penalty as his only liability and the IRS as his only

creditor. Schwartz’s debt is being resolved through a stipulation in the bankruptcy proceeding.

See Exhibit A.

                          Permanent Injunction Under I.R.C. §§ 7402, 7408

        44.      The allegations in paragraphs 1 through 43 are repeated and realleged as though

set forth fully herein.

        45.      I.R.C. § 7402(a) authorizes the Court to issue orders of injunction as necessary

and appropriate for the enforcement of the internal revenue laws. The remedies provided under

I.R.C. § 7402(a) are in addition to and not exclusive of any and all other remedies the United

States may have to enforce the internal revenue laws.

        46.      I.R.C. § 7408(a) authorizes a district court to enjoin persons and entities who have

engaged in conduct subject to penalty under I.R.C. §§ 6700, 6701, 6707, or 6708.

        47.      The DTS Transaction and the Major-Minor Transactions were “tax shelters” as

defined under then-applicable I.R.C. section 6111(c), because they met both the tax shelter ratio

test under I.R.C. § 6111(c)(1)(A) and the substantial investment test under I.R.C.

section 6111(c)(1)(B).

        48.      Schwartz was a principal organizer of the DTS Transaction and the Major-Minor

Transactions pursuant to then-applicable I.R.C. section 6111(a).

        49.      Schwartz had a duty to register the DTS Transaction and the Major-Minor

Transactions under then-applicable I.R.C. section 6111(a)(1).

        50.      Schwartz failed to file with the IRS a return or statement that identifies or

describes any of the reportable or listed transactions that he has organized and promoted.




                                                   11
             Case 1:19-cv-07256 Document 1 Filed 08/02/19 Page 12 of 17



       51.      Accordingly, Schwartz has engaged in conduct subject to penalty under I.R.C.

section 6707, and should be enjoined from engaging in any further conduct that violates I.R.C.

section 6707.

                                    Necessity of an Injunction

       52.      The IRS has identified at least three tax schemes that Schwartz organized,

promoted, and/or executed, in which more than 200 individuals invested more than $60 million

and claimed purported losses of more than $450 million.

       53.      Schwartz, a certified public accountant with over 20 year of experience in

international tax law and regulation, was and is knowledgeable about the disclosure

requirements, including under 26 U.S.C. § 6111 and § 6707. However, Schwartz’s

understanding of tax law and regulation did not deter him from organizing, promoting and/or

executing the DTS Transaction and the Major-Minor Transactions. Indeed, Schwartz used his

knowledge of tax law and regulation to organize, promote, or sell tax shelters designed to cheat

the Government out of millions of dollars in taxes.

       54.      Schwartz continues to practice as a certified public accountant and is in a position

to continue to organize, promote, and sell tax shelters.

                                     RELIEF REQUESTED

       WHEREFORE, based on the foregoing allegations, the United States seeks judgment

against Schwartz as follows:


       55.      That this Court, pursuant to I.R.C. §§ 7402 and 7408, permanently enjoin

Defendant Michael N. Schwartz, including through the use of his representatives, agents,

servants, employees, attorneys, family members, and/or any person or entity acting in active




                                                  12
            Case 1:19-cv-07256 Document 1 Filed 08/02/19 Page 13 of 17



concert or participation with him, directly or indirectly, by use of any means or instrumentalities,

from all of the following:

               A.       Organizing, promoting, advising, implementing, carrying out, managing,

       or selling (directly or indirectly) the DTS transaction described in the complaint, the

       Castle transaction described in the complaint, the MM-MNS transaction described in the

       complaint, or any substantially similar plan or arrangement. The DTS transaction, the

       Castle transaction, and the MM-MNS transaction:

                      i.       Use or involve foreign currency options contracts;

                     ii.       Purport to generate non-financial losses stemming from the
                               transfer of largely offsetting long and short foreign currency
                               options; and

                    iii.       Result in taxpayers claiming that the alleged losses from these
                               transactions offset gains from unrelated activities of the taxpayers.

               B.       Organizing, promoting, advising, implementing, carrying out, managing or

       selling (or helping others to organize, promote, advocate, implement, carry out, manage

       or sell) any other tax shelter, plan, or arrangement, or a listed or reportable transaction,

       that violates the internal revenue laws or improperly incites or assists any person or entity

       to evade or avoid the assessment or collection of their federal tax liabilities or claim

       improper tax refunds;

               C.       Engaging in conduct subject to penalty under I.R.C. § 6700(a)(2)(A),

       including making, in connection with the organization of, participation in, or sale of any

       plan or arrangement, any statement about the securing of any tax benefit that Defendant

       knows or has reason to know is false or fraudulent as to any material matter;

               D.       Engaging in conduct subject to penalty under I.R.C. § 6700(a)(2)(B),

       including making statements as to the value of property or services when the value stated


                                                  13
    Case 1:19-cv-07256 Document 1 Filed 08/02/19 Page 14 of 17



exceeds 200% of the amount determined to be correct and is directly related to the

amount of a tax deduction or credit;

       E.       Engaging in conduct subject to penalty under I.R.C. § 6701, including

aiding, assisting, procuring, or advising with respect to the preparation or presentation of

any portion of a tax return, claim, or other document, that Defendant knows or has reason

to know will be used as to a material matter arising under federal tax law, and will result

in the understatement of the liability for the tax of another person;

       F.       Engaging in conduct subject to penalty under I.R.C. § 6694, which

penalizes a return preparer who prepares a return or claim for refund that contains an

unreasonable position and the return preparer knew (or reasonably should have known) of

the position;

       G.       Engaging in conduct subject to penalty under I.R.C. § 6695(c), which

penalizes a tax return preparer for failing to furnish an identifying number for a return

that he prepared;

       H.       Engaging in conduct subject to penalty under I.R.C. § 6707, which

penalizes a material advisor for: (1) failing to timely file any return or statement under

I.R.C. § 6111 as to a reportable transaction, currently a Form 8918, Material Advisor

Disclosure Statement; (2) failing to obtain a Reportable Transaction Number; and (3)

failing to furnish the Reportable Transaction Number to any person or entity as required

by statute or regulation;

       I.       Engaging in conduct subject to penalty under I.R.C. § 6708, which

penalizes a material advisor who fails to make available, within twenty business days




                                          14
             Case 1:19-cv-07256 Document 1 Filed 08/02/19 Page 15 of 17



       after the date of a written request by the Internal Revenue Service, a list required to be

       maintained under I.R.C. § 6112(a);

               J.     Engaging in conduct designed or intended to obstruct or delay an IRS

       investigation or audit, although Defendant may assert on his own personal behalf all

       statutory and constitutional rights to which he is entitled;

               K.     Organizing, promoting, providing, advising or selling business or tax

       services that facilitate or promote noncompliance with federal tax laws; and

               L.     Willfully engaging in conduct subject to penalty under any provision of

       the Internal Revenue Code.

       56.     That this Court further order that Defendant Michael N. Schwartz cooperate fully

and actively with the IRS and any other agency of the government regarding any matter relating

to the IRS’s investigation of DTS, major-minor tax shelters including the Castle Transaction and

the MM-MNS Transaction, any listed transaction and/or any transaction of interest about which

the Defendant has knowledge or information, including by:

               A.     Completely and truthfully disclosing all information in his possession to

       the IRS about which the IRS may inquire relating to the IRS’s investigation of DTS,

       major-minor tax shelters including the Castle Transaction and the MM-MNS Transaction,

       any listed transaction and/or any transaction of interest about which the Defendant has

       knowledge or information, including but not limited to all information about activities of

       the Defendant, and present and former partners, employees, and agents of the Defendant;

               B.     Volunteering and providing to the IRS any information and documents,

       records and/or other information in Defendant’s possession, custody or control, that come

       to the Defendant’s attention that may be relevant to the IRS’s investigation of DTS,




                                                 15
             Case 1:19-cv-07256 Document 1 Filed 08/02/19 Page 16 of 17



       major-minor tax shelters including the Castle Transaction and the MM-MNS Transaction,

       any listed transaction and/or any transaction of interest about which the Defendant has

       knowledge or information;

               C.      Assembling, organizing, and providing, in responsive and prompt fashion,

       and, upon request, expedited fashion, all documents, records, information, and other

       evidence in Defendant’s possession, custody, or control as may be requested by the IRS

       relating to DTS, major-minor tax shelters including the Castle Transaction and the MM-

       MNS Transaction, any listed transaction and/or any transaction of interest about which

       the Defendant has knowledge or information; and

               D.      Providing information and/or testimony as requested by the IRS relating to

       DTS, major-minor tax shelters including the Castle Transaction and the MM-MNS

       Transaction, any listed transaction and/or any transaction of interest about which the

       Defendant has knowledge or information, including sworn testimony in court

       proceedings, and identifying witnesses who, to Defendant’s knowledge and information,

       may have material information concerning DTS, major-minor tax shelters including the

       Castle Transaction and the MM-MNS Transaction, any listed transaction and/or any

       transaction of interest about which the Defendant has knowledge or information.

       57.     That this Court order that the United States is permitted to engage in post-

injunction discovery to monitor and ensure compliance with the permanent injunction;

       58.     That this Court retain jurisdiction over this action for purposes of implementing

and enforcing the final judgment and any additional orders necessary and appropriate to the

public interest; and




                                                 16
               Case 1:19-cv-07256 Document 1 Filed 08/02/19 Page 17 of 17



         59.      That this Court grant the United States such other and further relief, including

costs, as this Court deems appropriate.



Dated:         August 2, 2019
               New York, New York
                                                GEOFFREY S. BERMAN
                                                United States Attorney for the
                                                Southern District of New York


                                         By:     Mónica P. Folch
                                                MÓNICA P. FOLCH
                                                SAMUEL DOLINGER
                                                Assistant United States Attorneys
                                                86 Chambers Street, 3rd Floor
                                                New York, New York 10007
                                                Tel.: (212) 637-6559/2677
                                                E-mail: monica.folch@usdoj.gov
                                                         samuel.dolinger@usdoj.gov




                                                    17
